DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marrocco (US 4,498,540 – cited previously) in view of Tang et al. (US 2014/0144638 – cited previously).
With respect to independent claim 1, Marrocco discloses a method for controlling excess water production for hydrocarbon recovery, the method comprising the steps of:
introducing a latent acid and a monomer (col. 3, l. 18-51) into a hydrocarbon-bearing formation via a wellbore (col. 8, l. 20-col. 9, l. 37), where the latent acid is selected from the group as claimed (col. 4, l. 3-67, wherein methyl methane sulfonate, also known as methane sulfonic acid methyl ester, is disclosed, thereby providing for a sulfonic acid ester of alkylsulfonic acid esters as claimed); 
contacting a water-bearing region of the hydrocarbon-bearing formation (col. 8, l. 46- col. 9, l. 6);
hydrolyzing the latent acid in the water-bearing region to form an acid catalyst (col 4, l. 3- col. 5, l. 9; see further explanation below);
polymerizing the monomer using an acid catalyst to form a resin, where the acid catalyst catalyzes polymerization of the monomer to form the resin (col. 8, l. 32-45); and
where the resin inhibits water from permeating from the water-bearing region to the wellbore (col. 8, l. 20- col. 9, l. 37).
Marrocco discloses wherein the latent acid is a delayed action catalyst which generates the acidic catalyst slowly on interaction with water at the temperature of interest; it is further noted wherein the rate of generation of the acid is usually controlled by the reservoir temperature experienced during the in-situ gel formation.   It is further disclosed wherein the delayed action catalysts hydrolyze more slowly so as to provide a longer time for the gel forming fluids to penetrate into the pores of the subterranean formation zones before gelation occurs, as well as wherein the rate of hydrolysis is dependent on temperature and initial pH (col. 4, l. 3-68).  As further provided above, Marrocco suggests the use of the method in plugging water bearing zones of a subterranean formation.  Although silent to explicitly stating wherein the latent acid hydrolyzes in the water-bearing region to form the acid catalyst, since Marrocco discloses the use of delayed action catalysts which generate an acid catalysts slowly on interaction with water at the temperature of interest, wherein the temperature of interest is that of the reservoir to be plugged by the resultant resin, as well as wherein the method can be conducted so as to plug water bearing zones, it would have been obvious to one having ordinary skill in the art to hydrolyze the latent acids of Marrocco in the water bearing zone in order to allow the resin forming components to penetrate the pores of the subterranean formation therein before gelation occurs as a result of contact with the acid generated from the latent acid so as to effectively inhibit water penetration thereof.  
Marrocco teaches the acidic catalysts to include various delayed action catalysts including various formats, acetates and sulfonates, such as methyl methane sulfonate (col. 4, l. 36-40), as well as wherein such can be used with aldehyde resins.  The reference, however, fails to disclose the monomer catalyzed by the acid as furfuryl alcohol, and/or wherein the resin is a furan-based resin.  
Tang et al. teaches resins used to consolidate portions of a formation wherein such resins are catalyzed by a stimuli-delayed acid generator, wherein such stimuli-delayed acid generators include similar delayed acid catalysts to those of Marocco, wherein such generate an acid upon encountering a stimulus within the subterranean formation, such as temperature, pH and/or salinity ([0018]).  Such acid generators are taught as used with furfuryl alcohol so as to cause the curing thereof within the subterranean formation ([0014]; [0017]).  
Since Tang et al. suggests latent acid catalysts similar to those of Marocco, it would have been obvious to one having ordinary skill in the art to try a monomer comprising furfuryl alcohol in the method of Marocco, in place of the resin forming monomers disclosed therein, in order to yield the predictable result of forming a cured furan based resin in a water bearing region upon reaction with the latent acid catalysts of Marocco so as to control excess water production therewith.  Both Marocco and Tang et al. suggest the use of their respectively disclosed resins that are cured by a latent acid in a subterranean formation and as such, one of ordinary skill would recognize the furan based resin forming components of Tang et al. as a suitable alternative to use in the method of Marocco.  
With respect to dependent claim 4, Tang et al. suggests where the resin is a furan-based resin (see explanation above with respect to claim 1).
With respect to dependent claim 5, Marrocco discloses where the introducing step further includes introducing an additive selected from the group as claimed (col. 9, l. 13-23, wherein an aqueous solution is formed, thereby providing for an aqueous solvent).

With respect to independent claim 8, Marrocco discloses a method for controlling excess water production for hydrocarbon recovery, the method comprising the steps of:
introducing a latent acid and one or more of a prepolymer and an oligomer (col. 3, l. 18-51) into a hydrocarbon-bearing formation via a wellbore (col. 8, l. 20-col. 9, l. 37), where the latent acid is selected from the group as claimed (col. 4, l. 3-67, wherein methyl methane sulfonate, also known as methane sulfonic acid methyl ester, is disclosed, thereby providing for a sulfonic acid ester of alkylsulfonic acid esters as claimed); 
contacting a water-bearing region of the hydrocarbon-bearing formation (col. 8, l. 46- col. 9, l. 6);
hydrolyzing the latent acid in the water-bearing region to form an acid catalyst (col 4, l. 3-67);
polymerizing the one or more of the prepolymer and the oligomer using the acid catalyst to form a resin (col. 8, l. 32-45); 
where the resin inhibits water from permeating from the water-bearing region to the wellbore (col. 8, l. 20- col. 9, l. 37).
Marrocco discloses wherein the latent acid is a delayed action catalyst which generates the acidic catalyst slowly on interaction with water at the temperature of interest; it is further noted wherein the rate of generation of the acid is usually controlled by the reservoir temperature experienced during the in-situ gel formation.   It is further disclosed wherein the delayed action catalysts hydrolyze more slowly so as to provide a longer time for the gel forming fluids to penetrate into the pores of the subterranean formation zones before gelation occurs, as well as wherein the rate of hydrolysis is dependent on temperature and initial pH (col. 4, l. 3-68).  As further provided above, Marrocco suggests the use of the method in plugging water bearing zones of a subterranean formation.  Although silent to explicitly stating wherein the latent acid hydrolyzes in the water-bearing region to form the acid catalyst, since Marrocco discloses the use of delayed action catalysts which generate an acid catalysts slowly on interaction with water at the temperature of interest, wherein the temperature of interest is that of the reservoir to be plugged by the resultant resin, as well as wherein the method can be conducted so as to plug water bearing zones, it would have been obvious to one having ordinary skill in the art to hydrolyze the latent acids of Marrocco in the water bearing zone in order to allow the resin forming components to penetrate the pores of the subterranean formation therein before gelation occurs as a result of contact with the acid generated from the latent acid so as to effectively inhibit water penetration thereof.  
Marrocco teaches the acidic catalysts to include various delayed action catalysts (col. 4, l. 36-40), as well as wherein such can be used with aldehyde resins.  The reference, however, fails to disclose the one or more of the prepolymer and oligomer catalyzed by the acid as furfuryl alcohol.
Tang et al. teaches resins used to consolidate portions of a formation wherein such resins are catalyzed by a stimuli-delayed acid generator, wherein such stimuli-delayed acid generators include similar delayed acid catalysts to those of Marocco, including ethyl lactate, methyl lactate and an acetate ester, wherein such generate an acid upon encountering a stimulus within the subterranean formation, such as temperature, pH and/or salinity ([0018]).  Such acid generators are taught as used with furfuryl alcohol so as to cause the curing thereof within the subterranean formation ([0014]; [0017]).  
Since Tang et al. suggests latent acid catalysts similar to those of Marocco, it would have been obvious to one having ordinary skill in the art to try a prepolymer/oligomer comprising furfuryl alcohol in the method of Marocco, in place of the resin forming monomers disclosed therein, in order to yield the predictable result of forming a cured resin in a water bearing region upon reaction with the latent acid catalysts of Marocco so as to control excess water production therewith.  Both Marocco and Tang et al. suggest the use of their respectively disclosed resins that are cured by a latent acid in a subterranean formation and as such, one of ordinary skill would recognize the resin forming components of Tang et al. as a suitable alternative to use in the method of Marocco.  
Response to Arguments
Applicant’s arguments, with respect to the rejections of claims as unpatentable over Marocco in view of Tang have been fully considered.  The Examiner acknowledges Applicant’s amendments to further limit the group from which the latent acids are selected.  However, the Examiner notes, Marocco discloses a latent acid of methyl methane sulfonate which is also known as methane sulfonic acid methyl ester and thereby provides for a sulfonic acid ester of alkylsulfonic acid esters as claimed.  
The Examiner acknowledges Applicant’s further remarks regarding the composition of the instant claims as resulting in a mixture that is “oil-soluble such that the mixture has a consistency comparable to oil” that “…allows the mixture to be delivered into the formation beyond the interface between the wellbore wall and formation.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., those cited from [0076] of the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Marocco provides a method for controlling excess water production consistent with the current claim language.  Should Applicant choose to further require the above noted oil-soluble mixture result, etc., within the claims, such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/10/22